Exhibit 10.21




Execution Copy


AMENDMENT NO. 2 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is entered into at
Columbus, Ohio, as of December ___, 2009 (the “Effective Date”), among M/I
FINANCIAL CORP., an Ohio corporation (the “Borrower”), each Lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and THE HUNTINGTON NATIONAL BANK, as Administrative Agent (the “Administrative
Agent”).  This Amendment further amends and modifies a certain Credit Agreement
dated as of April 29, 2009 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
the Lenders and the Administrative Agent.  All capitalized terms in this
Amendment that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Credit Agreement.




RECITALS:


A.           As of April 29, 2009, the Borrower, the Lenders and the
Administrative Agent executed the Credit Agreement setting forth the terms of
certain extensions of credit to the Borrower; and


B.           As of April 29, 2009, the Borrower executed and delivered to the
Administrative Agent, inter alia, a note in the original principal sum of Thirty
Million Dollars ($30,000,000) (the “Note”); and


C.           The Borrower has proposed that it or one of its Affiliates deposit
and maintain an amount not less than $10,000,000 with The Huntington National
Bank in a specified demand deposit account, and, in connection therewith, the
Borrower has requested, during such times as such account contains at least such
amount, that the Agent and the Lenders agree to reduce the unused fee under the
Credit Agreement.  The Borrower has requested that the Administrative Agent and
the Lenders amend and modify certain terms and covenants in the Loan Agreement
to accomplish the foregoing, and Administrative Agent and the Lenders are
willing to do so upon the terms and subject to the conditions contained herein,
including without limitation, obtaining the consent of M/I Homes, Inc.


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:


1. Additional Definition.  The definition of “Minimum Compensating Demand
Deposit Account Balance” is hereby added to Section 1.1, “Certain Definitions,”
of the Credit Agreement in its appropriate alphabetical order and shall state as
follows:


“Minimum Compensating Demand Deposit Account Balance” means an amount not less
than the sum of $10,000,000 in the aggregate in U.S. dollars pursuant to one or
more of the following non interest-bearing demand deposit accounts, each being a
DDA account, ending in the numbers 3840, 6243, 4824 or 3783, at The Huntington
National Bank, which accounts are owned by M/I Homes, Inc. or an Affiliate
thereof.


2. Paragraph (a) of Section 2.4, “Fees” of the Credit Agreement is hereby
amended to recite as follows:


(a)            In consideration of the Lenders’ commitment to make the Loans,
the Borrower will pay to the Administrative Agent for the pro rata account of
each Lender a non-refundable unused fee determined on a daily basis by applying
a rate of 45.0 basis points (0.45%) per annum to the unused amount of each such
Lender’s Commitment on each day during the term of the Loans; provided, however,
beginning December 10, 2009, and continuing for so long as the Borrower and its
Affiliates maintain the Minimum Compensating Demand Deposit Account Balance for
each day during any Fiscal Quarter, such non-refundable unused fee for such
Fiscal Quarter shall be determined by applying a rate of 25.0 basis points
(0.25%) per annum to the unused amount of each such Lender’s Commitment on each
day during such Fiscal Quarter.  This unused fee shall be due and payable
quarterly in arrears on the fifteenth (15th) day following each Fiscal Quarter.


3. Conditions of Effectiveness.  This Amendment shall become effective as of the
Effective Date, upon satisfaction of all of the following conditions precedent:


(a)           The Administrative Agent shall have received execution and
delivery of, by all parties signatory thereto, originals, or completion as the
case may be, to the satisfaction of the Administrative Agent and its counsel,
containing such information requested by the Administrative Agent and its
counsel and reflecting the absence of any material fact or issues and in all
respect satisfactory to the Administrative Agent, each of the following Loan
Documents: two duly executed copies of this Amendment, together with the
Reaffirmation and Consent of Limited Guarantor attached hereto; and


(b)           The representations contained in the immediately following
paragraph shall be true and accurate.


4. Representations and Warranties.  The Borrower represents and warrants to the
Administrative Agent as follows: (a) after giving effect to this Amendment, each
representation and warranty made by or on behalf of the Borrower in the Credit
Agreement and in any other Loan Document is true and correct in all respects on
and as of the date hereof as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to a
date prior hereto; (b) the execution, delivery and performance by the Borrower
of this Amendment and each other Loan Document have been duly authorized by all
requisite corporate or organizational action on the part of the Borrower and
will not violate any Requirement of Law applicable to the Borrower; (c) this
Amendment has been duly executed and delivered by the Borrower, and each of this
Amendment, the Credit Agreement and each other Loan Document as amended hereby
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with the terms thereof; and (d) no event has
occurred and is continuing, and no condition exists, which would constitute an
Event of Default.


5. Reference to and Effect on the Loan Documents.  (a) Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “Credit Agreement,”
“Agreement,” the prefix “herein,” “hereof,” or words of similar import, and each
reference in the Loan Documents to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended hereby.  (b) Except to the extent
amended or modified hereby, all of the representations, warranties, terms,
covenants and conditions of the Credit Agreement and the other Loan Documents
shall remain as written originally and in full force and effect in accordance
with their respective terms and are hereby ratified and confirmed, and nothing
herein shall affect, modify, limit or impair any of the rights and powers which
the Administrative Agent may have hereunder or thereunder.  Nothing in this
Amendment shall constitute a novation.  The amendments set forth herein shall be
limited precisely as provided for herein, and shall not be deemed to be a waiver
of, amendment of, consent to or modification of any of the Administrative
Agent’s rights under, or of any other term or provisions of, the Credit
Agreement or any other Loan Document, or of any term or provision of any other
instrument referred to therein or herein or of any transaction or future action
on the part of the Borrower which would require the consent of the
Administrative Agent.


6. No Waiver.  Nothing in this Amendment shall be construed to waive, modify, or
cure any default or Event of Default that exists or may exist under the Credit
Agreement or any other Loan Document.


7. Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


8. Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, and all of which together will
constitute one and the same instrument.  Receipt by the Administrative Agent of
a facsimile copy of an executed signature page hereof will constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.


9. Costs and Expenses.  The Borrower agrees to pay on demand in accordance with
the terms of the Credit Agreement all costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith, including the reasonable fees and out-of-pocket expenses of the
Administrative Agent’s counsel with respect thereto.


10. Further Assurances.  The Borrower hereby agrees to execute and deliver such
additional documents, instruments and agreements reasonably requested by the
Administrative Agent as may be reasonably necessary or appropriate to effectuate
the purposes of this Amendment.


11. Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio.


12. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.


13. Patriot Act Notice.  The Administrative Agent hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.L.10756 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Administrative Agent to identify the Borrower in accordance
with the Act.






[Signature Pages Follow.]

 
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
hereunto set their hands as of the date first set forth above.




THE BORROWER:


M/I FINANCIAL CORP.


By:                                                                                 
 
Paul S. Rosen, President and Chief Executive Officer

 


THE LENDER:


THE HUNTINGTON NATIONAL BANK




By:                                                                                 
Jeffrey D. Blendick, Vice President




THE ADMINISTRATIVE AGENT:


THE HUNTINGTON NATIONAL BANK




By:                                                                                 
Jeffrey D. Blendick, Vice President





 

--------------------------------------------------------------------------------

 
 
REAFFIRMATION AND CONSENT OF LIMITED GUARANTOR


The undersigned (“Guarantor”), being a guarantor of a portion of the
indebtedness of M/I Financial Corp. (the “Borrower”) to The Huntington National
Bank (the “Lender”) pursuant to one or more certain guaranty agreements in favor
of the Lender, hereby (i) consents and agrees to be bound by the terms,
conditions and execution of the above Amendment No. 2 to Credit Agreement, (ii)
reaffirms each warranty, representation, covenant and agreement made by such
Guarantor in one or more guaranty agreements executed and delivered to the
Lender, and (iii) agrees that such Guarantor’s rights and obligations shall be
continuing as provided in each such guaranty agreements and that said guaranty
agreements shall remain as written originally and continue in full force and
effect in all respects.




M/I HOMES, INC., an Ohio corporation




By: ________________________________
 
Phillip G. Creek, Executive Vice
President and Chief Financial Officer

